Case 1:10-cr-00027-TH-ZJH Document 61 Filed 05/20/20 Page 1 of 1 PageID #: 165




                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION

UNITED STATES OF AMERICA                          '
                                                  '
V.                                                '   CASE NO. 1:10-CR-27
                                                  '
NELSON JAMES BROWN                                '

                             ORDER ADOPTING
          FINDINGS OF FACT AND RECOMMENDATION ON PLEA OF TRUE

          The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge. In accordance with 18 U.S.C. § 3401(i) and 18 U.S.C. § 3583(e), Judge Giblin held a hearing

and submitted findings of fact and a recommendation on the defendant’s plea of true. The magistrate

judge recommended that the Court revoke the defendant’s supervised release and impose a term of

imprisonment for the revocation. The parties agreed to the recommended sentence.

          The parties did not file objections. The Court ORDERS that the findings of fact and

recommendation on plea of true (Doc. No. 60) are ADOPTED and the defendant’s supervised

release is revoked. Pursuant to Judge Giblin’s recommendation, the Court ORDERS the defendant,

Nelson James Brown, to serve a term of fourteen (14) imprisonment, with no further supervision to

follow.      The Court recommends placement in the Federal Correctional Institution (FCI) in

Seagoville, Texas, for the prison term.

           SIGNED this the 20 day of May, 2020.




                                          ____________________________
                                          Thad Heartfield
                                          United States District Judge
